UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7270


JAMES C. MCNEILL,

                     Plaintiff - Appellant,

              v.

MARQUHNE BENJAMIN JOHNSON, Correctional Officer; CEDRIC GRAHAM,
Correctional Officer; JACKIE YANG, Registered Nurse; KARIEM LANE,
Correctional Officer; KEVIN WHITE, Correctional Lieutenant; ALFRED
WILLIAMS, Disciplinary Hearing Officer; SUSAN MORRISON, Correctional
Officer,

                     Defendants - Appellees,

              and

JHON HERRING, Correctional Superintendent; WILLIAM HORNE, Correctional
Housing Unit Manager,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:18-cv-00188-FDW)


Submitted: January 21, 2020                                    Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
James C. McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James C. McNeill seeks to appeal the district court’s order denying his request for

production of documents and his motions to compel discovery. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order McNeill seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             3